310 S.W.3d 704 (2010)
William Fitzgerald HARRISON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70761.
Missouri Court of Appeals, Western District.
March 30, 2010.
Kent Denzel, Assistant State Public Defender Columbia, MO, Attorney for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, Attorneys for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.
Prior report: 220 S.W.3d 827.

Order
PER CURIAM.
William Fitzgerald Harrison appeals the Circuit Court of Callaway County's denial of his Rule 29.15 motion in which he alleged that he received ineffective assistance of counsel. On appeal, Harrison presents four points. We affirm in this per curiam order. Rule 84.16(b).